—Appeal from a judgment of Genesee County Court (Noonan, J.), entered January 8, 2001, convicting defendant after a jury trial of, inter alia, assault in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We reject the contention of defendant that the evidence is legally insufficient to support his conviction of assault in the third degree (Penal Law § 120.00 [3]). The People presented proof that defendant was operating a large commercial vehicle on a wet road in excess of the posted speed limit while his ability to operate the vehicle was impaired by alcohol. That proof is sufficient to establish that defendant acted with criminal negligence (see, People v Brown, 215 AD2d 573, 574, lv denied 86 NY2d 780; People v Hess, 140 AD2d 895, lv denied 72 NY2d 957; see also, People v Loughlin, 76 NY2d 804, 807). Contrary to defendant’s further contention, the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Present — Pigott, Jr., P.J., Green, Hayes, Scudder and Gorski, JJ.